                                             THE CITY OF NEW YORK
ZACHARY W. CARTER                          LAW DEPARTMENT                                            PETER W. BROCKER
Corporation Counsel                             100 CHURCH STREET                              Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                    Phone: (212) 356-2332
                                                                                                         Fax: (212) 356-3509
                                                                                                       pbrocker@law.nyc.gov


                                                                             May 22, 2019

       VIA ECF
       Honorable Jesse M. Furman, U.S.D.J.
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, NY 10007

                      Re:     Anika Edrei, et al. v. City of New York, et al.,
                              16 Civ. 1652 (JMF) (BCM)

       Your Honor:

                I am the Assistant Corporation Counsel assigned to the defense of the above-referenced
       matter. I write on behalf of all parties, pursuant to the Court’s Order dated April 16, 2019 (Dkt.
       No. 78), to apprise the Court of the status of this action and to respectfully request that the Court
       lift the stay presently in place.

               On May 20, 2019, the Supreme Court completed its review and denied defendants’
       petition for a writ of certiorari. As a result, defendants’ appeal is exhausted and the parties seek
       to conduct discovery. Additionally, the parties also respectfully request the discovery status
       conference previously scheduled for May 14, 2019, which was cancelled, be rescheduled so that
       a discovery schedule may be set.

               Thank you for your consideration of this matter.

                                                                     Respectfully Submitted,

                                                                            /s//
                                                                     Peter W. Brocker, Esq.
                                                                     Assistant Corporation Counsel
       cc:     All Counsel of Record (Via ECF)
